Citation Nr: 0739580	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-34 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from August 1944 to 
June 1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) following a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  In March 2007 the Board remanded the 
veteran's claim for further evidentiary development.  The 
Appeals Management Center (AMC) in Washington, D.C. 
thereafter continued the denial of the veteran's claim and 
returned this matter to the Board.  

In March 2007, a Deputy Vice Chairman at the Board granted 
the veteran's motion to advance the appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2007).  


FINDING OF FACT

The veteran's service-connected disabilities have not caused 
him to be unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for assignment of TDIU have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  Through an August 2005 
notice letter, the veteran received notice of the information 
and evidence needed to substantiate his claim.  Thereafter, 
the veteran was afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the August 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met with respect to the veteran's 
claims.  

The Board notes that the veteran has not been provided notice 
with respect to effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this case, 
however, there are no questions with respect to an effective 
date before the Board on appeal.  Otherwise, the Board finds 
that the veteran has been provided the content-complying 
notice to which he is entitled.  Pelegrini, 18 Vet. App. at 
122.  Furthermore, the veteran was provided an additional 
notice letter in April 2007, following which he notified the 
AMC that he had no additional evidence to submit in support 
of his claim.  Thereafter, the AMC readjudicated the 
veteran's claim in September 2007.  See e.g., Medrano v. 
Nicholson, 21 Vet. App. 165 (2007), citing Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Here, nothing 
about the evidence or any response to the RO's notification 
suggests that the veteran's claim must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, identified VA medical records have been 
obtained, and the record before the Board contains a number 
of medical examinations that reflect opinions concerning the 
veteran's service-connected disabilities and their affect on 
his ability to sustain substantially gainful employment.  
Otherwise, neither the veteran nor his representative has 
alleged that there are any outstanding medical records 
probative of the veteran's claim that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  



II. Analysis

Under applicable criteria, TDIU may be awarded where the 
schedular rating is less than total and when it is determined 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2007).  Under § 4.16(a) if there is only one service-
connected disability, it must be rated at 60 percent or more.  
If there are two or more disabilities, at least one of those 
disabilities must be rated at 40 percent or more, and the 
total combined rating must be 70 percent or more.  
Disabilities resulting from common etiology or a single 
accident, disabilities of one or both of the upper 
extremities or of the lower extremities, disabilities 
affecting a single body system, multiple injuries incurred in 
action, or multiple disabilities incurred as a prisoner of 
war may be considered as one disability in applying the 
provisions of § 4.16(a).  

In this case, the veteran is service connected for bilateral 
defective hearing, rated as 40 percent disabling; post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling; and tinnitus, rated as 10 percent disabling.  The 
current combined evaluation for the veteran's service-
connected disabilities is 60 percent.  See 38 C.F.R. § 4.25 
(2007).  As such, the veteran does not meet the criteria for 
consideration for entitlement to TDIU on a schedular basis.  

The Board has considered the veteran's argument, as noted in 
his October 2006 VA Form 9 (Appeal to Board of Veterans' 
Appeals), that his disabilities are of a common etiology or 
single accident.  A review of the record reflects that the 
veteran's PTSD-related stressors have been attributed to his 
being on a ship that was patrolling in an area near an atomic 
bomb blast, and nearly drowning when a typhoon sunk his ship 
near Okinawa.  As a result of the sinking, the veteran and 
other shipmates were forced to tread water for several hours 
before being rescued.  As for the veteran's hearing loss and 
tinnitus, these disabilities have been attributed to the 
veteran's exposure to shipboard weapons' fire.  In this case, 
the Board simply does not find any common etiology for the 
veteran's PTSD, hearing loss, and tinnitus; nor does the 
Board find that such disabilities were the result of a single 
accident.  

Nevertheless, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Thus, even 
when the percentage requirements are not met, entitlement to 
a total rating, on an extra-schedular basis, may nonetheless 
be established, in exceptional cases, when a veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).  Consequently, the Board must determine 
whether the veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment (work 
that is more than marginal, which permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  

The Board notes that the fact that a veteran may be 
unemployed or has difficulty obtaining employment is not 
determinative.  The ultimate question is whether the veteran, 
because of service-connected disability, is incapable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Moreover, an inability 
to work due to non-service-connected disabilities or age may 
not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its 
determination, VA considers such factors as the extent of the 
service-connected disabilities, and employment and 
educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 
4.16(b), 4.19.  

A review of the veteran's July 2005 and April 2006 
applications for increased compensation based on 
unemployability (VA Form 21-8940) reflect that the veteran 
had a ninth grade education and had had no other education or 
training.  From 1970 to 1981 he reportedly worked for 
"Bendick Aviation" (Bendix Aviation) as a foreman.  He was 
also noted to have worked in 1983 in landscaping/maintenance.  
In a report of August 2007 VA examination, the veteran 
reported that he eventually quit Bendix Aviation because he 
was farming at the same time he was working at Bendix.  As a 
result, he had difficulty keeping up with both jobs.  

A review of the evidence of record reflects a November 2004 
letter from M.E.B., a social worker with the Vet Center.  In 
describing the disabling affects of the veteran's PTSD, 
M.E.B. also noted that PTSD impacted the veteran's ability to 
maintain relationships and employability.  Otherwise, a 
report of April 2005 VA PTSD examination reflects the 
examiner's comment that the veteran had not reported a 
history of any significant impairment in occupational 
functioning, although the veteran mostly worked alone on his 
farm.  In a report of December 2005 VA general examination, 
the examiner indicated that the veteran's life-long 
profession had been farming and that due to diabetes mellitus 
and weakness of the legs, the veteran could no longer be a 
farmer.  The examiner noted that the veteran was 
unemployable.  A report of December 2005 VA PTSD examination 
reflects the examiner's finding that the frequency of the 
veteran's PTSD symptoms were mild or transient and that such 
symptoms manifested during periods of stress.  In a report of 
July 2007 VA audiological examination, the examiner opined 
that the veteran's hearing loss would result in slight 
occupational difficulty.  

In the above-noted report of August 2007 VA PTSD examination, 
the examiner noted the veteran's report that his hearing loss 
did not have a significant impact on his ability to engage in 
farm-related responsibilities.  The veteran indicated that he 
typically worked on the farm alone or with his son, and that 
his hearing loss did not significantly impact his ability to 
engage those required farming tasks.  The examiner also noted 
that the veteran's PTSD symptoms did not appear to either 
moderately or significantly impact his ability to engage in 
the physical or mental acts required by employment on his 
farm.  His work on the farm did not require significant 
interaction with others.  The examiner opined that it was 
less likely than not that the veteran's service-connected 
PTSD, bilateral hearing loss, and tinnitus combined to 
preclude substantially gainful employment that was consistent 
with the veteran's education and occupational experience.  

As noted above, the veteran's chosen profession for most of 
his adult life has been farming and he has a 9th grade 
education without any other additional educational or 
occupational training.  With this evidence in mind, the Board 
has weighed the relevant medical opinions of record 
pertaining to the veteran's claim.  

Here, the Board finds the most persuasive opinion on the 
question of unemployability to be the report of August 2007 
VA PTSD examination and the opinion of that examiner.  The 
opinion was based on an interview with the veteran and a 
complete review of the veteran's records.  The reasoning 
behind the examiner's opinion was also provided.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998) (it is the 
responsibility of VA adjudicators to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state reasons or bases for favoring one opinion 
over another); see also Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993).  As for the only favorable opinion of record, the 
Board notes that the social worker at the Vet Center did not 
provide any reasoning for her opinion that the veteran was 
unemployable due to his PTSD, nor is there any medical 
evidence or opinion of record that supports her opinion.  On 
the contrary, the VA examiners in April 2004 and December 
2005 found either that the veteran's PTSD did not cause any 
significant occupational impairment or that the veteran was 
unable to continue farming due to nonservice-connected 
disabilities.  

Therefore, the Board finds the VA examiner's opinion in 
August 2007 to be the most persuasive with respect to the 
issue of unemployability.  Significantly, the veteran has not 
presented or alluded to any other medical opinion regarding 
his employability that would otherwise support the opinion of 
the social worker at the Vet Center or rebut the opinion of 
the VA examiner in August 2007.  Therefore, the Board finds 
the weight of the competent evidence is against the veteran's 
claim for a total disability rating based on individual 
unemployability.  Here, the evidence of record reflects that, 
based on education, experience, and disabling manifestations 
of the veteran's service-connected disabilities, the veteran 
is not precluded from securing or engaging in gainful 
employment consistent with his education and occupational 
experience.  The Board has considered the argument proffered 
by the veteran's representative in a December 2007 Informal 
Hearing Presentation that the veteran's hearing loss could 
create a safety problem when he is around farm machinery.  In 
the report of August 2007 VA PTSD examination, the veteran 
was noted to report that his hearing loss did not have any 
significant impact on his ability to engage in farm-related 
activities.  In this regard, the veteran has not claimed that 
his hearing loss creates a safety risk for himself around 
farm machinery.  

For all the foregoing reasons, the Board concludes that the 
claim for entitlement to a TDIU must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence weighs against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


